DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 16/329,126 02/27/2019 PAT 10729711
16/329,126 is a 371 of PCT/US2017/049402 08/30/2017
PCT/US2017/049402 has PRO 62/381,514 08/30/2016
	Claims 1-23 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 5, 7, 12-13, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DeBellis (Blood Cells, Molecules, and Diseases 31 (2003) 286-290, cited on IDS) as evidenced by Tuttle (The Journal of Biological Chemistry, Vol. 269, No. 7, April 10, 1984, pp. 4065-4069).
DeBellis teaches that acyclovir inhibits sickling of erythrocytes from individuals with sickle cell disease, suggesting treatment of patients with sickle cell disease.  See abstract.  Sickle cell disease includes sickling of intact erythrocytes.  See page 286, Introduction.  DeBellis suggests an oral agent for treatment (page 286, second column, first paragraph).
	Tuttle teaches that acylclovir is an inhibitor of purine nucleoside phosphorylase.  See abstract and page 4066, Table I.
	DeBellis suggests but does not exemplify treatment of a subject.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat sickle cell anemia using acyclovir because it is explicitly suggested by DeBellis.  The skilled artisan would have a reasonable expectation of success because DeBellis teaches the mechanism of action (inhibits sickling).  Acyclovir is inherently a PNPase inhibitor, as taught by Tuttle.  A subject having sickle cell disease inherently has increased sickling of red blood cells compared to a subject who does not have sickle cell disease.

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeBellis (Blood Cells, Molecules, and Diseases 31 (2003) 286-290, cited on IDS) as evidenced by .
	DeBellis teaches as set forth above, but does not teach that the subject is exposed to hypoxic and/or hypoxemic conditions or where the subject lives or works at high elevations.
	Claster teaches that manifestations of sickle cell disease are exacerbated by hypoxemia, including those who are acclimatized to altitude by virtue of residing at an elevation of 5,000 ft above sea level.  See page 364, first two paragraphs.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer acyclovir for treatment of sickle cell disease for the reasons recited above.  It would have been further obvious to administer acyclovir to the subject which is exposed to hypoxemic conditions or high elevations because manifestations of sickle cell disease are exacerbated by these conditions, as taught by Claster.

Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over DeBellis (Blood Cells, Molecules, and Diseases 31 (2003) 286-290, cited on IDS) as evidenced by Tuttle (The Journal of Biological Chemistry, Vol. 269, No. 7, April 10, pp. 4065-4069, cited on IDS), in view of Xia (US 2012/0134979 A1, May 31, 2012).
DeBellis teaches as set forth above, but does not teach administering an additional therapy to treat the subject.
Xia teaches that sickle cell disease is treated using NSAIDs, pain medication, blood transfusion, and hydroxyurea.  See paragraphs [0008]-[0010].
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”

Conclusion
Claims 1, 5, 7-13, 17, and 19-23 are rejected.  Claims 2-4, 6, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAYLA D BERRY/             Primary Examiner, Art Unit 1623